Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-9 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-3 and 5-8 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Scott (2,506,941).
          Scott teaches a device including steam generation for steaming a garment and applying the steam to remove wrinkles from it.  The device includes a water storage .  
          Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Osrow (4,496,826).
          Osrow teaches a device including steam generation for steaming a garment and applying the steam to remove wrinkles from it.  The device includes a water storage cavity 24a, a guide channel 25 for connecting the water cavity and a heating cavity 24c and 24a, 73 and 74.  The heating cavity produces steam which is passed to a plurality of outlets 75 and 76 (figure 2).  A heating element 80 is provided with electrodes 82 for heating the heating cavity and the heating cavity includes at least two parts or chambers.  A first part 24c is heated by the heater and a second part 24a includes a steam exit area a 70 and 71 and spaced from the first chamber.  Water is boiled in the first chamber and steam passes to the second chamber and out the outlet area.  A wall, .  
ALLOWABLE SUBJECT MATTER
           Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Block, Eckstein, Mazzucco and Eckert et al. illustrate steaming apparatus including first and second chamber sections for generating and passing steam to the article being treated.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732